July 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          THU BINH SI HO, Appellant

NO. 14-13-00607-CV                          V.

                    SAIGON NATIONAL BANK, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Saigon
National Bank, signed June 1, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Saigon National Bank.



      We further order this decision certified below for observance.